UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-6042


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

JOY EDISON,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:10-cr-00493-JFM-3; 1:12-cv-02503-JFM)


Submitted:    July 17, 2013                 Decided:   July 31, 2013


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joy Edison, Appellant Pro Se. James G. Warwick, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joy Edison seeks to appeal the district court’s order

denying    relief        on    her   28   U.S.C.A.        § 2255    (West    Supp.     2013)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a        certificate      of    appealability.            28     U.S.C.

§ 2253(c)(1)(B) (2006).               A certificate of appealability will not

issue     absent     “a       substantial      showing       of     the     denial    of    a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2006).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by       demonstrating        that   reasonable       jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El       v.   Cockrell,      537    U.S.    322,     336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Edison has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                We

dispense     with        oral     argument      because      the     facts     and     legal




                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3